           Case 1:20-cv-10392-LGS Document 15 Filed 04/01/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
  HENRY TUCKER                                                :
                                                              :
                                              Plaintiff,      :   20 Civ. 10392 (LGS)
                                                              :
                            -against-                         :           ORDER
                                                              :
 JEFFERS, INC.,                                               :
                                                              :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, United States District Judge:

        The Court has been informed that the Parties have reached a settlement in principle in

this case (Dkt. No. 14). Accordingly, it is hereby ORDERED that this action is dismissed

without costs and without prejudice to restoring the action to the Court’s calendar, provided the

application to restore the action is made within thirty (30) days of this Order. Any application to

reopen filed after thirty (30) days from the date of this Order may be denied solely on that basis.

        Any pending deadlines are adjourned sine die, and all conferences are CANCELED.

        The Clerk of Court is respectfully directed to close this case.


Dated: April 1, 2021
       New York, New York
